Citation Nr: 1824525	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988 and from October 1989 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in August 2015 at which time the record was held open for 30 days.  No additional evidence was thereafter received.  


FINDING OF FACT

The Veteran's service-connected migraines are very frequent with prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

From January 9, 2012, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

38 C.F.R. § 4.124a, Diagnostic Code 8100 pertains to migraine headaches.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

II. Facts

The Veteran received his first VA examination for migraines during the appeal period in February 2013.  The examiner noted the migraines began in about 1991.  The migraines were noted as occurring about every other day, and lasting hours or two days.  The Veteran would feel them behind both eyes, a squeezing on the head, and stated his eyes still worked but occasionally he had spots of less sharp vision.  He needed to put an ice pack over his face over his eyes.  The examination cited a neurology note from January 2013 that stated the patient came in with a history of migraines that he stated occurred two to three times per week and lasted for three days.  He stated that most of the month he had migraines.  He would feel queasy and would have light and sound sensitivity with an eight out of ten intensity.  A November 2012 visit was also cited.  This stated that the Veteran had continued migraines about once per week that could vary in strength and frequency.  He had recently had one lasting three days.  

The Veteran's pain was localized to both sides of his head.  He had non-headache symptoms of sensitivity to light and sound.  The migraines were noted as lasting one to two days typically.  This examiner noted the Veteran did not have characteristic prostrating attacks of migraine headache pain.  It was also noted that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  It was also noted the Veteran did not have prostrating attacks of non-migraine headache pain.  This examiner noted that the migraines did not impact the Veteran's ability to work.

An August 2013 VA treatment note highlighted the Veteran having a migraine lasting three days, then being free of migraines for four days, and then a migraine lasting two days.  It was stated that currently, the Veteran had migraines about every three days lasting about six hours.  In his October 2013 notice of disagreement (NOD), the Veteran stated that he suffered from migraines at least two to three times per week that were completely debilitating as well as "completely prostrating and prolonging [sic]."  A December 2013 VA treatment note described the Veteran having more headaches.  In his September 2014 VA Form 9, the Veteran noted weekly, completely debilitating attacks lasting six hours at a time completely affecting his ability to find an sustain a working job.  Furthermore, the Veteran noted the migraines negatively affected his mood and well-being.

Another VA examination for migraines was conducted in May 2015.  At this time the Veteran reported disabling headaches at least five times monthly.  He stated that multiple treatments had not worked.  His headaches lasted eight hours but sometimes 24 hours.  He reported working as a welder but missed about five days of work per month due to migraines.  He reported visual changes, nausea, and rarely vomiting due to migraines.  The examiner noted prostrating attacks of headache pain with less frequent attacks over the last several months.  The examiner noted that the attacks were not very prostrating and prolonged attacks productive of severe economic inadaptability.

A statement from the Veteran's employer was submitted in June 2015 noting that he had missed seven days from work.  In accompanying correspondence the Veteran contended these missed days were due to his migraines.  

The Veteran testified before the Board in August 2015.  It was noted that he had two to three migraines per week lasting for at least six hours and at times three days.  At least once per month the Veteran would have a migraine lasting for three days that would put him to bed.  The Veteran also noted that he had worked at a company four years ago that had fired him.  He stated he was let go due to too many days missed due to his migraines.  He noted that he did not work for four years because of his migraines.  He noted that he took several medications daily and that it was an almost daily struggle because he did not know when his migraines would start.

III. Analysis

The Veteran contends his migraines warrant a rating in excess of 30 percent due to their frequency, severity, and the days he has missed from work because of them.  A claim for an increased rating for the migraines was received by VA on January 9, 2013.  

The requirement for a schedular rating of 50 percent for migraines is "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  In Pierce v. Principi, the United States Court of Appeals for Veterans Claims (Court) noted that "inadaptability" was not defined in title 38 of the Code of Federal Regulations.  18 Vet. App. 440, 446 (2004).  Nonetheless, the Court stated that nothing in Diagnostic Code 8100 required that the claimant be completely unable to work in order to qualify for a 50 percent rating.

Here, the Board finds that throughout the present appeal period the Veteran's migraines have more closely approximated prolonged attacks productive of severe economic inadaptability, and thus warranting a 50 percent rating.  See 38 C.F.R. § 4.7.  First, the Board finds that the migraines were very frequent.  As early as the February 2013 VA examination, the Veteran's migraines were noted as occurring every other day and lasting hours or even days.  He needed ice packs to put over his eyes and the migraines caused vision problems.  While the Board notes that this VA examiner did not characterize the migraines as prostrating, VA treatment records noted the Veteran stating that most of the month he had migraines.  He would also feel queasy and would have light and sound sensitivity with an eight out of ten intensity.  Other symptoms such as rare occasions of vomiting were noted.  Statements from October and December 2013 characterized the migraines as prostrating and prolonged, however.  By his May 2015 examination his headaches were occurring five times monthly and lasting anywhere from eight to 24 hours.

Furthermore, the Board finds that the Veteran's migraines were productive of severe economic inadaptability, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is so because the Veteran has amply reported the days from work he has missed due to his migraines.  He has submitted evidence from one of his employers about days missed due to migraines.  Similarly, he has noted that he was out of work for a number of years due to migraines.  Furthermore, he has noted changes in his current work schedule to accommodate his migraines.  As noted previously, a complete inability to work need not be shown.  Pierce, 18 Vet. App. at 446.  Thus, looking at the Veteran's entire disability picture, his service-connected migraines have more closely approximated symptoms warranting a 50 percent rating throughout the appeal period.  As such, a rating of 50 percent is warranted for migraine headaches, which is the maximum schedular rating.



	(CONTINUED ON NEXT PAGE)




ORDER

A rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


